Citation Nr: 1000428	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
condition, to include as secondary to degenerative joint 
disease of the lumbosacral spine.  

2.  Entitlement to service connection for a cervical spine 
condition with headaches, to include as secondary to 
degenerative joint disease of the lumbosacral spine.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from May 1964 to May 1966 and ACDUTRA 
from May 1967 to June 1967 and from June 15, 1968 to June 28, 
1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 2005 and January 2007 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office in Phoenix, Arizona (the RO).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Phoenix 
RO in April 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection claims

With respect to these claims, VA has not met all statutory 
and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Veteran's original claims for service connection 
for a thoracic spine condition and a cervical spine condition 
with headaches did not include the theory of direct service 
connection, such has been asserted by the Veteran.  See the 
Veteran's March 2006 substantive appeal and the April 2008 VA 
hearing transcript at page 2.  Although the Veteran's VCAA 
notification in February 2005 addressed the requirements for 
the establishment of service connection on a secondary basis, 
the letter failed to provide information pertaining to the 
requirements necessary to substantiate a claim for direct 
service connection.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.

TDIU  

At this time, the Veteran is service connected for 
degenerative joint disease of the lumbosacral spine, rated at 
40 percent disabling; depressive disorder, associated with 
degenerative joint disease of the lumbosacral spine, rated at 
50 percent disabling; radiculopathy of the left leg, 
associated with degenerative joint disease of the lumbosacral 
spine, rated at 10 percent disabling; tinnitus, rated at 10 
percent disabling; a fractured coccyx, healed, rated at 
noncompensably (zero percent) disabling; and left ear, high 
frequency sensorineural hearing loss, rated as noncompensably 
disabling, for a combined evaluation of 80 percent disabling.  

The Board notes that the "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  See Floyd v. Brown, 9 Vet. App. 
88, 93 (1995).  This medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  Because the Veteran's service- 
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a) (2009), the Board finds that 
VA must obtain medical opinions to determine whether it is at 
least as likely as not that his service-connected 
disabilities alone render him unable to secure or follow a 
substantially gainful occupation.  Thus, the Board has no 
discretion and must remand for VA examinations to address 
this issue on appeal.  See 38 U.S.C.A. § 5103A; see also 
Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a 
claim for direct service connection with 
regard to the Veteran's claims for 
service connection for a thoracic spine 
condition and a cervical spine condition 
with headaches.  

2.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the Veteran's 
claims for service connection for a 
thoracic spine condition and a cervical 
spine condition with headaches on a 
direct basis.  

3.  The Veteran should be afforded a VA 
orthopedic examination with opinion to 
determine whether he is unemployable 
solely due to his service-connected 
orthopedic disabilities (to include the 
thoracic spine condition and cervical 
spine condition with headaches, if 
service connection is granted).  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected orthopedic disabilities 
on his ability to engage in any type of 
full-time employment and whether, in the 
examiner's opinion, the service-connected 
orthopedic disabilities alone are of such 
severity to result in unemployability.

4.  The Veteran should be afforded a VA 
mental examination with opinion to 
determine whether he is unemployable 
solely due to his service-connected 
depressive disorder.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected depressive disorder on 
his ability to engage in any type of 
full-time employment and whether, in the 
examiner's opinion, the service-connected 
depressive disorder alone are of such 
severity to result in unemployability.

With regard to #3 and #4, a clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, the 
Veteran's claims file, must be made 
available to the examiners for review.

The examiners should explain the 
rationale for any opinions given 
regarding the effect of the Veteran's 
service-connected orthopedic and mental 
disabilities on his ability to obtain or 
maintain employment, to include 
discussion of obstacles and challenges he 
might face, and his capability for 
performing sedentary employment in light 
of his past employment as an automobile 
mechanic and truck driver.  The examiners 
should note that consideration may be 
given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether 
the Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examinations and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this Remand.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's TDIU 
claim must be readjudicated.  If any of 
the claims remain denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


